DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messmer et. al (US 6,168,518) in view of Brooke Air (Air Diffusers supply and exhaust ventilation systems. (2005, September). Retrieved February 03, 2021, from https://cms.esi.info/Media/documents/Brook_continuousslot_ML.pdf, hereinafter “Brooke”).
With respect to claim 1 Messmer discloses a linear supply outlet system for efficiently passing air motivated by a small duct high velocity (SDHV) heating and cooling system into an indoor space while integrating heating and cooling fenestrations with architectural appearances, comprising: at least one an active register [reference character 1 
an active register mounting flange [reference character 18 in Fig. 1] recessed rearward of said airflow opening by an active register recess distance approximately equal to a thickness of an indoor space boundary material into which said active register is to be installed [see Fig. 1]; and
at least one duct connection [reference character 2 in Fig. 1] fabricated to connect with an SDHV duct, and configured to pass air from the SDHV heating and cooling system through said airflow opening into the indoor space;
no moving parts for modulating airflow [see Fig. 1]; and
no plenum, thereby enabling a direct connection between said active register and the SDHV duct [see Fig. 1]; and
Messmer does not disclose that the active register has a length thereof no smaller than 12”. 
Brooke discloses a linear supply outlet system [see type R3/F diffuser on pp. 10] having a, active register length no smaller than 12”, specifically disclosing that “[t]he Flowline system is completely modular, offering single section lengths up to 3m” [pp. 8].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the linear slot diffuser taught by Messmer by making the diffuser modular so that it can be offered in various lengths, as taught by Brooke, in order to allow for the sale and integration into a wide variety of architectural settings.
Additionally, Messmer does not disclose at least one passive register-connector, each said passive register-connector comprising: a passive fenestration projection comprising a width thereof which is equal to said width of said active fenestration projection, culminating in a dummy opening at a forward extremity of said passive register-connector, and a passive register-connector mounting flange recessed rearward of said dummy opening by a passive register-connector recess distance equal to said active register recess distance; and omitting any duct connection for connecting with an airflow duct.
Brooke further discloses at least one passive register-connector [see “dummy diffuser” on pp. 9], each said passive register-connector comprising:
a passive fenestration projection comprising a width thereof which is equal to said width of said active fenestration projection, culminating in a dummy opening at a forward extremity of said passive register-connector; a 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the linear supply outlet system taught by Messmer by providing a passive register connector, as taught by Brooke, in order to maintain architectural continuity between separate active registers in the linear supply outlet system [pp. 8 or Brooke].

              
    PNG
    media_image1.png
    382
    590
    media_image1.png
    Greyscale

                                         
    PNG
    media_image2.png
    322
    381
    media_image2.png
    Greyscale


With respect to claim 2 Messmer discloses said active and passive fenestration projections comprising said widths thereof substantially equal to 5/8” [see column 4 lines 36-47].
With respect to claim 3 the combination of Messmer and Brooke discloses at least one of said active fenestration projections comprising a length thereof which is substantially equal to 13.5” [“up to 3m” as recited on pp. 8 of Brooke is inclusive of 13.5”], and exactly one of said duct connections [see Fig. 1 of Messmer].
With respect to claim 5 Messmer does not disclose that at least one of said active registers comprising a side cross section configured to flow air straight from it’s said at least one duct connection through its said airflow opening without redirecting said airflow.
Brooke discloses that at least one of said active registers comprising a side cross section configured to flow air straight from its said at least one duct connection through its said airflow opening without redirecting said airflow.
 Note that the PBL plenum on pp 18 includes a straight through top entry.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser system taught by Messmer by forming the structure so that the air flow flows from the duct connection to the outlet without redirecting the airflow, as taught by Brooke, because the straight through configuration would reduce the pressure drop across the apparatus in situations where space constraints allow for such a connection geometry.
With respect to claim 6 Messmer discloses that at least one of said active registers comprising a side cross section configured to redirect an airflow direction from its said at least one duct connection through its said airflow opening [see Fig. 1, the air flow makes a 90 degree turn from the duct connector to the register].
With respect to claim 7 Messmer discloses that at least one of said active registers comprising an angle between its said active fenestration projection and its said active register mounting flange which is substantially equal to 90 degrees [see Figs. 1-2 of Messmer].
With respect to claim 8 the combination of Messmer and Brooke disclose that at least one of said passive register-connectors comprising an angle between its said passive fenestration projection and its said passive register-connector mounting flange which is substantially equal to 90 degrees [see rejection for claim 1, the underlying structure of the dummy diffuser is the same as the active diffuser].

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messmer et. al (US 6,168,518) in view of Brooke Air (Air Diffusers supply and exhaust ventilation systems. (2005, September). Retrieved February 03, 2021, from https://cms.esi.info/Media/documents/Brook_continuousslot_ML.pdf, hereinafter “Brooke”).
With respect to claim 12 Messmer discloses a passive register-connector apparatus for integrating with architectural appearances, heating and cooling fenestrations of an active register [reference character 1 in Fig. 1] flowing air motivated by a small duct high velocity (SDHV) heating and cooling system into an indoor space:
an active fenestration projection [see annotated Fig. 1, above] of the active register, 
omitting any duct connection for connecting with an airflow duct [see Fig. 1]; wherein:
the active register comprises no moving parts for modulating airflow; and comprises no plenum, thereby enabling a direct connection between said active register and the SDHV duct [see Fig. 1].
Messmer does not disclose a passive register having passive fenestration projection comprising a width thereof which is equal to a width of an active fenestration culminating in a dummy opening at a forward extremity of said passive register-connector; a passive register-connector mounting flange recessed rearward of said dummy opening by a passive register-connector recess distance equal to an active register recess distance of the active register.
Brooke discloses at least one passive register-connector [see “dummy diffuser” on pp. 9], each said passive register-connector comprising:
a passive fenestration projection comprising a width thereof which is equal to said width of said active fenestration projection, culminating in a dummy opening at a forward extremity of said passive register-connector; a passive register-connector mounting flange recessed rearward of said dummy opening by a passive register-connector recess distance equal to said active register recess distance; and omitting any duct connection for connecting with an airflow duct [see annotated Fig. above]. Note that the dummy diffuser has the same basic structure as the active diffuser without the air deflector rollers and including a blanking plate [see annotated Fig. below]. Therefore a person having ordinary skill in the art would expect the dummy diffuser associated with the type R/3F register to have the same structure as the active type R/3F register including the flange and excluding the deflector rollers and including a blanking plate in order to “maintain architectural continuity” as required by Brooke [pp. 8].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the linear supply outlet system taught by Messmer by providing a passive register connector, as taught by 
With respect to claim 13 the combination of Messmer and Brooke discloses said passive fenestration projection comprising a width thereof no smaller than 3/8” and no larger than 7/8” [see column 4 lines 36-47 in combination with Brooke].
With respect to claim 14 the combination of Messmer and Brooke disclose that said passive fenestration projection comprising a width thereof substantially equal to 5/8” [see column 4 lines 36-47 in combination with Brooke].
With respect to claim 15 the combination of Messmer and Brooke disclose said passive register-connector recess distance substantially equal to a thickness of an indoor space boundary material into which said passive register-connector is to be installed [see rejection for claim 1, above].

Claims 16-18, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messmer et. al (US 6,168,518) in view of Brooke Air (Air Diffusers supply and exhaust ventilation systems. (2005, September). Retrieved February 03, 2021, from https://cms.esi.info/Media/documents/Brook_continuousslot_ML.pdf, hereinafter “Brooke”).
With respect to claim 16 Messmer discloses a method for integrating heating and cooling fenestrations with architectural appearances, used in connection with a linear supply outlet system for efficiently passing air motivated by a small duct high velocity (SDHV) heating and cooling system into an indoor space, said method comprising:
providing at least one active register [reference character 1 in Fig. 1], each said active register comprising: an active fenestration projection [see annotated Fig. 1, below] comprising a width thereof no smaller than 3/8” and no larger than 7/8” [see column 4 lines 36-47], culminating in an airflow opening [see Fig. 1] at a forward extremity of said active register; an active register mounting flange [reference character 18 in Fig. 1] recessed rearward of said airflow opening by an active register recess distance approximately equal to a thickness said indoor space boundary material [see Fig. 1]; and-at least one duct connection [reference character 2 in Fig. 1] fabricated to connect with an SDHV duct, and configured to pass air from the SDHV heating and cooling system through said airflow opening into the indoor space; no moving parts for modulating airflow; and no plenum, thereby enabling a direct connection between said active register and the SDHV duct [see Fig. 1]; and installing said at least one active register into an indoor space boundary material by mounting said active register mounting flange behind the indoor space boundary material while passing said active fenestration projection through said indoor space boundary material [see Figs. 1-2]
Messmer does not disclose that the active register has a length thereof no smaller than 12”. 
Brooke discloses a linear supply outlet system [see type R3/F diffuser on pp. 10] having a, active register length no smaller than 12”, specifically disclosing that “[t]he Flowline system is completely modular, offering single section lengths up to 3m” [pp. 8].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the linear slot diffuser taught by Messmer by making the diffuser modular so that it can be offered in various lengths, as taught by Brooke, in order to allow for the sale and integration into a wide variety of architectural settings.
Additionally, Messmer does not disclose providing at least one passive register-connector, each said passive register-connector comprising: a passive fenestration projection comprising a width thereof which is equal to said width of said active fenestration projection, culminating in a dummy opening at a forward extremity of said passive register-connector; a passive register-connector mounting flange recessed rearward of said dummy opening by a passive register-connector recess distance equal to said active register recess distance; and omitting any duct connection for connecting with an airflow duct; wherein following said installing in combination with the configuration of said at least one active register and said at least one passive register-connector; and installing said at least one passive register-connector into the indoor space boundary material in series adjacent to one of said active registers by mounting said passive register-connector mounting flange behind the indoor space boundary material while passing said passive fenestration projection through said indoor space boundary material; wherein following said installation:
said at least one active register and said at least one passive register-connector form a continuous visual line with one another;
said airflow opening and said dummy opening are substantially flush with the interior visible surface of said indoor space boundary material; and
all other parts of said at least one active register and said at least one passive register-connector are not visible from inside the indoor space.
Brooke further discloses providing at least one passive register-connector, each said passive register-connector comprising: a passive fenestration projection comprising a width thereof which is equal to said width of said active fenestration projection, culminating in a dummy opening at a forward extremity of said passive register-connector; a passive register-connector mounting flange recessed rearward of said dummy opening by a passive register-connector recess distance equal to said active register recess distance; and omitting any duct connection for connecting with an airflow duct [see annotated Fig. above]1. 
 wherein following said installing in combination with the configuration of said at least one active register and said at least one passive register-connector:
installing said at least one active register into an indoor space boundary material by mounting said active register mounting flange behind the indoor space boundary material while passing said active fenestration projection through said indoor space boundary material [see annotated Fig. above]; and
installing said at least one passive register-connector into the indoor space boundary material in series adjacent to one of said active registers by mounting said passive register-connector mounting flange behind the indoor space boundary material while passing said passive fenestration projection through said indoor space boundary material; wherein following said installation2:
said at least one active register and said at least one passive register-connector form a continuous visual line with one another3;
said airflow opening and said dummy opening are substantially flush with the interior visible surface of said indoor space boundary material4; and
all other parts of said at least one active register and said at least one passive register-connector are not visible from inside the indoor space [see annotated Fig. above].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the linear supply outlet system taught by Messmer by providing a passive register connector, as taught by Brooke, in order to maintain architectural continuity between separate active registers in the linear supply outlet system [pp. 8 of Brooke].
With respect to claim 17 Messmer discloses said active and passive fenestration projections comprising said widths thereof substantially equal to 5/8” [see column 4 lines 36-47].
With respect to claim 18 the combination of Messmer and Brooke discloses at least one of said active fenestration projections comprising a length thereof which is substantially equal to 13.5” [“up to 3m” as recited on pp. 8 of Brooke is inclusive of 13.5”], and exactly one of said duct connections [see Fig. 1 of Messmer].
With respect to claim 20 Messmer does not disclose that at least one of said active registers comprising a side cross section configured to flow air straight from its said at least one duct connection through its said airflow opening without redirecting said airflow.
Brooke discloses that at least one of said active registers comprising a side cross section configured to flow air straight from its said at least one duct connection through its said airflow opening without redirecting said airflow.
 Note that the PBL plenum on pp 18 includes a straight through top entry.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser system taught by Messmer by forming the structure so that the air flow flows from the duct connection to the outlet without redirecting the airflow, as taught by Brooke, because the straight through configuration would reduce the pressure drop across the apparatus in situations where space constraints allow for such a connection geometry.
With respect to claim 21 Messmer discloses that at least one of said active registers comprising a side cross section configured to redirect an airflow direction from its said at least one duct connection through its said airflow opening [see Fig. 1, the air flow makes a 90 degree turn from the duct connector to the register].
With respect to claim 22 Messmer discloses that at least one of said active registers comprising an angle between its said active fenestration projection and its said active register mounting flange which is substantially equal to 90 degrees [see Figs. 1-2 of Messmer].
With respect to claim 24 the combination of Messmer and Brooke disclose that at least one of said passive register-connectors comprising an angle between its said passive fenestration projection and its said passive register-connector mounting flange which is substantially equal to 90 degrees [see rejection for claim 1, the underlying structure of the dummy diffuser is the same as the active diffuser].

Claims 8, 10, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messmer et. al (US 6,168,518) in view of Brooke Air (Air Diffusers supply and exhaust ventilation systems. (2005, September). Retrieved February 03, 2021, from https://cms.esi.info/Media/documents/Brook_continuousslot_ML.pdf, hereinafter “Brooke”) and further in view of Kennedy (US 2,564,334).
With respect to claim 8 and 23 the combination of Messmer and Brooke does not disclose that at least one of said active registers comprising an angle between its said active fenestration projection and its said active register mounting flange which differs from 90 degrees by at least 10 degrees.
Kennedy discloses a ceiling diffuser that includes a fenestration [reference character 16 in Fig. 3] that is not perpendicular to the surface of the ceiling, and therefore in combination with Brooke would not be perpendicular to the mounting flange. Furthermore, Kennedy discloses that the angle is 24 degrees from the ceiling and therefore 66 degrees away from 90.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fenestrations taught by Messmer and Brooke by angling them with respect to the vertical, as taught by Kennedy, in order to decrease the jet velocity and increase entrainment with the ambient air.
With respect to claims 10 and 25 Messmer and Brooke discloses that at least one of said passive register-connectors comprising an angle between its said passive fenestration projection and its said passive register-connector mounting flange which differs from 90 degrees by at least 10 degrees.
Kennedy discloses a ceiling diffuser that includes a fenestration [reference character 16 in Fig. 3] that is not perpendicular to the surface of the ceiling, and therefore in combination with Brooke would not be perpendicular to the mounting flange. Furthermore, Kennedy discloses that the angle is 24 degrees from the ceiling and therefore 66 degrees away from 90.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fenestrations taught by Messmer and Brooke by angling them with respect to the vertical, as taught by Kennedy, in order to decrease the jet velocity and increase entrainment with the ambient air. Note that the passive fenestration would match the active fenestration in order to “maintain architectural continuity” as required by Brooke [pp. 8].

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messmer et. al (US 6,168,518) in view of Brooke Air (Air Diffusers supply and exhaust ventilation systems. (2005, September). Retrieved February 03, 2021, from https://cms.esi.info/Media/documents/Brook_continuousslot_ML.pdf, hereinafter “Brooke”) and further in view of Advance Air (Linear Slot Diffuser 5000 series. (2017, December). Retrieved February 03, 2021, from https://www.advancedair.co.uk/products/diffusers/linear-slot-diffuser-5000-series, hereinafter “Advanced”).
With respect to claims 11 and 26 the combination of Messmer and Brooke does not disclose that at least one of said fenestration projections omitting physical ends at the length extremities of their fenestration projections, said omitting said physical ends arising from one of: the breaking a score line to remove said physical ends; and the ab initio fabrication of said fenestration projection without said physical ends.
	Advanced discloses a linear slot diffuser that has the physical ends of the fenestration projections removed in order to allow for the joining of diffuser segments into the desired shape/orientation [see Fig. below, taken from the Advance Air catalog for the 5000 series linear diffuser, attached].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser taught by Messmer and Brooke by having the physical ends of the fenestration projections removed as taught by Advanced in order to allow for the joining of diffuser segments into the desired shape/orientation.

                                     
    PNG
    media_image3.png
    868
    479
    media_image3.png
    Greyscale

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messmer et. al (US 6,168,518) in view of  Brooke Air (Air Diffusers supply and exhaust ventilation systems. (2005, September). Retrieved February 03, 2021, from https://cms.esi.info/Media/documents/Brook_continuousslot_ML.pdf, hereinafter “Brooke”).
With respect to claim 4 and 19 the combination of Messmer and Brooke discloses that at least one of said active fenestration projections comprising a length thereof which is substantially equal to 28” [“up to 3m” as recited on pp. 8 of Brooke is inclusive of 28”].
The combination of Messmer and Brooke do not disclose at least two of said duct connections, however, increasing the number of duct connections in the plenum box amounts to a mere duplication of parts of an invention, which is well within the level of skill of a person having ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least two duct connections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the dummy diffuser has the same basic structure as the active diffuser without the air deflector rollers and including a blanking plate [see annotated Fig. below]. Therefore a person having ordinary skill in the art would expect the dummy diffuser associated with the type R/3F register to have the same structure as the active type R/3F register including the flange and excluding the deflector rollers and including a blanking plate in order to “maintain architectural continuity” as required by Brooke [pp. 8]
        2 See footnote 1.
        3 See “maintain[ing] architectural continuity” as required by Brooke [pp. 8]
        4 See footnote 3.